UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22899 CG Funds Trust (Exact name of registrant as specified in charter) 733 Third Avenue, 24th Floor New York, NY10017 (Address of principal executive offices) (Zip code) Robert P. Morse, President & Chief Executive Officer CG Funds Trust 733 Third Avenue, 24th Floor New York, NY10017 (Name and address of agent for service) (855) 460-2838 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2015 Date of reporting period:July 31, 2015 Item 1. Schedule of Investments. CG Core Balanced Fund Schedule of Investments July 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 79.2% Aerospace - 3.8% Boeing Co. $ Lockheed Martin Corp. Airlines - 3.5% Alaska Air Group, Inc. Delta Air Lines, Inc. Automobile Maufacturers - 1.9% Tesla Motors, Inc. (a) Beverages - 1.5% Monster Beverage Corp. (a) Biotechnology - 10.1% Celgene Corp. (a) Gilead Sciences, Inc. Intercept Pharmaceuticals, Inc. (a) Jazz Pharmaceuticals (a)(b) Regeneron Pharmaceuticals, Inc. (a) 80 Building & Construction - 1.7% D.R. Horton, Inc. Chemicals - 3.1% Dow Chemical Co. LyondellBasell Industries NV - Class A (b) Construction Materials - 2.4% Carlisle Companies, Inc. Martin Marietta Materials, Inc. Drugs - 3.6% Allergan (a)(b) United Therapeutics Corp. (a) Energy - 1.9% EOG Resources, Inc. Marathon Oil Corp. Food & Staples Retailing - 1.6% CVS Caremark Corp. Health Care Services - 7.5% HCA Holdings, Inc. (a) Johnson & Johnson McKesson Corp. NuVasive, Inc. (a) Internet Software & Services - 2.1% Facebook, Inc. - Class A (a) Twitter, Inc. (a) Leisure - 1.5% Norwegian Cruise Line Holdings, Ltd. (a)(b) Machinery - 1.5% Cummins, Inc. Media - 1.7% Walt Disney Co. Medical Laboratories & Research - 1.3% Thermo Fisher Scientific, Inc. Real Estate - 1.7% CBRE Group, Inc. - Class A (a) Retail - 10.0% Home Depot, Inc. Macys, Inc. Nike, Inc. - Class B Restoration Hardware Holdings, Inc. (a) TJX Companies, Inc. VF Corp. Semiconductors - 8.9% Ambarella, Inc. (a)(b) InvenSense, Inc. (a) Micron Technology, Inc. (a) NXP Semiconductors NV (a)(b) Qorvo, Inc. (a) Silicon Motion Technology Corp. - ADR (b) Services - 3.8% Amazon.com, Inc. (a) FedEx Corp. Technology - 2.3% Apple, Inc. GoPro, Inc. - Class A (a) Transportation - 1.8% Expeditors International of Washington, Inc. TOTAL COMMON STOCKS (Cost $1,464,887) $ PREFERRED STOCKS - 4.7% Financial Services - 2.2% JPMorgan Chase & Co., Series T, 6.700% Royal Bank of Scotland Group PLC, Series P, 6.250% (b) Insurance - 2.5% Aegon NV, 6.375% (b) PartnerRe Ltd., Series D, 6.500% (b) TOTAL PREFERRED STOCKS (Cost $94,317) $ CORPORATE BOND - 2.4% Metlife, Inc., Series C 5.25%, 12/29/2049 (c) TOTAL CORPORATE BOND (Cost $49,687) $ CLOSED-END FUND - 1.0% Eaton Vance Floating Rate Income Trust TOTAL CLOSED-END FUND (Cost $22,276) $ SHORT TERM INVESTMENT - 13.7% First American Prime Obligations Fund, Class Z, 0.026% (d) TOTAL SHORT TERM INVESTMENT (Cost $289,652) $ Total Investments (Cost $1,920,819) - 101.0% $ Liabilities in Excess of Other Assets - (1.0)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security - the rate shown is the rate in effect as of July 31, 2015. (d) The rate shown is the annualized seven-day effective yield as of July 31, 2015. ADR - American Depositary Receipt The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of July 31, 2015: Total Level 1 Level 2 Level 3 Fair Value Common Stocks $ $
